DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 07/29/2020 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 10, 12, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Desikachari et al. [US Patent Application Publication Number 2015/0142414 A1 (as submitted in IDS 07/29/2020); hereinafter “Desikachari”].
Regarding claim 1, Desikachari teaches a non-transitory machine-readable medium storing one or more sequences of instructions for handling workload surges in a software application supporting multi-stage user journeys, wherein execution of the one or more instructions by one or more processors contained in a digital processing system causes the digital processing system to perform the actions of: 
maintaining a correlation data correlating (generated load profiles and the generated behavior profiles – 0026) resource usage with different workload signatures (load patterns), wherein each workload signature represents a cluster of block signatures (clustering 303 – 0026), wherein each block signature characterizes the transaction instances initiated by user journeys in a corresponding block duration (load patterns - 0021-0022); 
determining a current block signature and a current transaction arrival rate (TAR) for transactions received in a current block duration (0028, 0029); 
if the current block signature is not contained in the correlation data and if the current TAR is greater than an expected TAR for the current block duration (0028, 0029): 
(behavior profile – 0030) for the current block signature based on respective transaction instances for each transaction type in the current block signature; comparing the resource requirement and a resource allocation in the current block duration (0031); and 
if the comparing determines that the resource requirement is greater than the resource allocation in the current block duration (current load responsive behavior may be compared with a predictive behavior to detect deviations – 0031), triggering actions to manage capacity to handle transaction instances (may be reported to an administrator – 0032) (corrective actions to be taken - 0052).

Regarding claim 8, Desikachari teaches the triggering further comprises one or more instructions for performing the action of throttling the workload for upcoming block durations (may be reported to an administrator – 0032) (corrective actions to be taken - 0052).

Regarding claim 10, Desikachari teaches displaying a burn map indicating the usage of a plurality of resources for one or more block durations including the current block duration, wherein the burn map highlights resources whose requirements were above respective thresholds in each of the one or more block durations (load profiles and behavior profiles may be displayed – 0025, 0042).

Regarding claim 12, Desikachari teaches a method for handling workload surges in a software application supporting multi-stage user journeys, the method comprising: 
(generated load profiles and the generated behavior profiles – 0026) resource usage with different workload signatures (load patterns), wherein each workload signature represents a cluster of block signatures (clustering 303 – 0026), wherein each block signature characterizes the transaction instances initiated by user journeys in a corresponding block duration (load patterns - 0021-0022); 
determining a current block signature and a current transaction arrival rate (TAR) for transactions received in a current block duration (0028, 0029); 
if the current block signature is not contained in the correlation data and if the current TAR is greater than an expected TAR for the current block duration (0028, 0029): 
computing a resource requirement (behavior profile – 0030) for the current block signature based on respective transaction instances for each transaction type in the current block signature; comparing the resource requirement and a resource allocation in the current block duration (0031); and 
if the comparing determines that the resource requirement is greater than the resource allocation in the current block duration (current load responsive behavior may be compared with a predictive behavior to detect deviations – 0031), triggering actions to manage capacity to handle transaction instances (may be reported to an administrator – 0032) (corrective actions to be taken - 0052).

(may be reported to an administrator – 0032) (corrective actions to be taken - 0052).

Regarding claim 20, Desikachari teaches a digital processing system comprising: a random access memory (RAM) to store instructions; and one or more processors to retrieve and execute the instructions, wherein execution of the instructions causes the digital processing system to perform the actions of: 
maintaining a correlation data correlating (generated load profiles and the generated behavior profiles – 0026) resource usage with different workload signatures (load patterns), wherein each workload signature represents a cluster of block signatures (clustering 303 – 0026), wherein each block signature characterizes the transaction instances initiated by user journeys in a corresponding block duration (load patterns - 0021-0022); 
determining a current block signature and a current transaction arrival rate (TAR) for transactions received in a current block duration (0028, 0029); 
if the current block signature is not contained in the correlation data and if the current TAR is greater than an expected TAR for the current block duration (0028, 0029): 
computing a resource requirement (behavior profile – 0030) for the current block signature based on respective transaction instances for each transaction type in the current block signature; comparing the resource requirement and a resource allocation in the current block duration (0031); and 
(current load responsive behavior may be compared with a predictive behavior to detect deviations – 0031), triggering actions to manage capacity to handle transaction instances (may be reported to an administrator – 0032) (corrective actions to be taken - 0052).

Allowable Subject Matter
Claims 2-7, 9, 11, 13-17, 19 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cherkasova et al. (US Patent Application Publication 2010/0094592 A1) – Using Application Performance Signatures for Characterizing Application Updates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862